Citation Nr: 0215929	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder from October 10, 
2001, on appeal from the initial grant of service connection.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder prior to October 
10, 2001, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
evaluation, effective from January 20, 1999.  The veteran 
disagreed with the evaluation assigned, and this appeal 
ensued.  A rating decision dated in November 2001 increased 
the evaluation to 50 percent, effective from October 10, 
2001.  The veteran continued to disagree with the evaluation 
assigned, as well as its effective date.  

In January 2001, the veteran filed claims of entitlement to 
service connection for sleep apnea and hypertension secondary 
to his service-connected post-traumatic stress disorder.  He 
also claimed entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  Those issues have not been adjudicated or 
developed for appellate consideration and are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The symptoms of service-connected psychiatric disability 
on and after June 20, 2001, included chronic anxiety, 
intrusive thoughts of Vietnam combat, nightmares, disturbed 
sleep, social isolation, poor concentration, survivor guilt, 
startle response, hypervigilance, anger, irritability, 
suicidal and homicidal ideation without intent or plan, and 
chronic depression.  The veteran's Global Assessment of 
Functioning on June 20, 2001, was 52; his score on October 
23, 2001, was 50.  

3.  Prior to June 20, 2001, the service-connected post-
traumatic stress disorder resulted in only moderate 
occupational and social impairment; his Global Assessment of 
Functioning scores ranged between 45 and 60, with the score 
of 45 being inconsistent with the degree of social and 
industrial impairment then shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for post-
traumatic stress disorder, effective from June 20, 2001, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).  

2.  The criteria for a 50 percent evaluation for post-
traumatic stress disorder, effective from January 20, 1999, 
to June 20, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The veteran's original formal claim for VA compensation 
benefits was filed in April 1990, when his completed VA Form 
21-526 was received.  An informal claim for service 
connection for post-traumatic stress disorder was submitted 
on January 20, 1999.  This claim was eventually granted, with 
an effective date even with the date of receipt of the 
informal claim.  As noted below, the current appeal arises 
from a disagreement with the initial rating award, which has 
been continuously prosecuted since the notice of disagreement 
was received.  Thus, there is no issue as to provision of a 
form or instructions for applying for the claimed benefits.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2) (2002).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2002).  In August 2001, the RO provided the 
veteran and his representative with a statement of the case 
addressing the increased rating issues in this case.  A 
supplemental statements of the case was furnished in November 
2001.  In February 2002, the RO provided a statement of the 
case on the issue of whether the effective date then assigned 
for the 50 percent evaluation of October 10, 2001, was 
clearly and unmistakably erroneous.  While perhaps somewhat 
misleading as to the issues addressed herein, this document 
did provide the veteran and his representative with the law 
regarding the establishment of effective dates for increased 
evaluations.  In this case, that means that the establishment 
of effective dates for the increased evaluations granted 
herein turn on when the original claim for service connection 
was received and when the facts found show an ascertainable 
increase in the severity of the service-connected disability.  
The Board observes that the veteran made a coherent argument 
as to the rating he believed was due him for the entire 
period from the effective date granted for service connection 
for post-traumatic stress disorder to the present.  The 
record, considered as a whole, shows that VA has informed the 
veteran of the type of information and evidence necessary to 
substantiate his claims.  

It does not appear, however, that the RO specifically 
informed the veteran and his representative of the provisions 
of the VCAA.  However, the RO developed the case essentially 
consistently with the provisions of that Act.  The 
dispositive issue in this case is the severity of the 
service-connected psychiatric disorder since the initial 
rating award.  The fact that the RO has not notified the 
claimant which specific evidence, if any, should be obtained 
by the claimant and which evidence, if any, would be obtained 
by VA pursuant to Quartuccio v. Principi, 16 Vet. App. 183 
(2002), does not, in this instance, result in harm to the 
veteran.  The RO has obtained the VA treatment and 
examination reports that are relevant to the ratings assigned 
herein, while the private medical evidence that the veteran 
identified and that has been associated with the record is 
not relevant to his service-connected psychiatric disorder.  
The failure to provide notice under Quartuccio could now be 
remedied only by delaying the disposition reached herein.  
The Board declines to delay the grant of higher evaluations 
in order to comply with a procedural requirement that is 
highly unlikely to alter the outcome of this appeal in the 
slightest.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2002).  
Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3) 
(2002).  As indicated above, VA has obtained all relevant 
evidence within its control, as well as evidence identified 
by the veteran.  There is no indication that there are 
relevant Social Security Administration records available, as 
the veteran has been gainfully employed during the 
prosecution of his appeal.  No further development of 
information within the control of the government is necessary 
to an equitable disposition of this appeal.  Neither the 
veteran nor his representative has pointed to any additional 
evidence that needs to be obtained, and the Board is aware of 
none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2002).  The 
veteran was afforded VA psychiatric examinations in October 
1999 and October 2001.  He underwent evaluation in the VA 
mental hygiene clinic by a psychiatrist in July 2000, June 
2001, and again in October 2001.  He was also followed in the 
VA mental hygiene clinic during the prosecution of his 
appeal, and the findings reflected in those treatment reports 
are of record.  The medical evidence is sufficiently abundant 
that the overall disability picture is clear and permits a 
reasonable disposition of the issues on appeal.  Further 
medical evaluation would be unlikely to render the disability 
picture in any greater relief or to permit a more accurate 
assessment of the severity of the service-connected post-
traumatic stress disorder since the initial rating award.  
The record demonstrates that VA has undertaken reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim for an increased rating.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  VA has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. at 430.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The Board notes, moreover, that the United States Court of 
Appeals for Veterans Claims has held that the VCAA is not 
applicable in all cases.  When, as here, there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply.  Wensch v. Principi, 15 Vet. App. 362 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received on January 20, 1999, and was granted in a rating 
decision dated in March 2001.  The RO assigned a 30 percent 
rating for the disorder, effective from the date of receipt 
of the claim for service connection.  The veteran disagreed 
with the evaluation assigned, and in a rating decision dated 
in November 2001, the RO increased the evaluation to 50 
percent, effective from October 10, 2001, the date of an 
evaluation by a VA psychiatrist in the mental hygiene clinic.  
The veteran continued to disagree with the evaluation 
assigned, arguing that he was entitled to a total schedular 
evaluation from February 1, 1999, because the severity of his 
condition was unchanged since he filed his original claim.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings may be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The RO in this case essentially assigned a staged rating, and 
the issues have been framed on the title page of this 
decision to reflect that fact.  


II.  Higher Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the rating schedule for mental disorders, a 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran underwent a VA psychiatric examination on October 
23, 2001, when positive findings included nightmares all the 
time, hypervigilance with an exaggerated startle response, 
intrusive thoughts and memories of Vietnam, numbness and 
avoidance behavior, crying spells, social isolation and some 
marital tension, survivor guilt, a desire to be alone, 
depressed mood, mildly to moderately constricted affect, and 
suicidal or homicidal ideation.  

Despite these findings, however, the veteran was able to work 
as a track operator at a paper mill, albeit with some 
difficulty.  There was no showing of obsessional rituals that 
interfere with routine activities or speech that was 
intermittently illogical, obscure, or irrelevant.  Indeed, 
the mental status examination showed that his thought process 
was coherent.  Nor was there any showing of near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  Although the 
veteran manifested a depressed mood and constricted affect, 
he was able to function in a job.  Although he was socially 
isolated and desired to be alone, there was no indication of 
impaired impulse control such as unprovoked irritability with 
periods of violence.  He maintained a marital relationship, 
albeit with some friction.  There was no indication of 
spatial disorientation.  The veteran was casually dressed, 
and there was no evidence of neglect of personal appearance 
and hygiene.  Although his thought content included suicidal 
or homicidal ideation, there was no indication of current 
intent or plan.  Although there was some indication of an 
inability to establish and maintain effective relationships, 
it appears that he has been able to function in his work and 
his marriage.  

There was evidence of difficulty in adapting to stressful 
circumstances, including work, but a large measure of this 
inability was due to nonservice-connected factors.  The 
veteran indicated that he was having problems with balance 
and was experiencing stress over hearing loss in his right 
ear.  He also reported that he had a friend commit suicide a 
year previously and that a man was killed on the job in an 
accident about three months previously.  He reported that he 
had been stressed out over these incidents since they 
happened.  However, the service-connected evaluation must be 
based on symptoms resulting from the service-connected 
disability and not from incidents unrelated to that 
disability.  Manifestations not resulting from the service-
connected disability may not be used in establishing the 
service-connected evaluation.  38 C.F.R. § 4.14 (2002).  

Thus, although the Global Assessment of Functioning (GAF) 
score assigned on Axis V was 50, the score apparently 
contemplated some factors unrelated to the service-connected 
post-traumatic stress disorder.  GAF is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV)).  A GAF score of 50 under DSM-IV reflects 
serious symptoms (for example, suicidal ideation, severe 
obsessional rituals, or frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(for example, no friends or an inability to keep a job).  

The record shows that when the veteran was psychiatrically 
evaluated in the VA mental hygiene clinic on June 20, 2001, 
his symptoms were essentially consistent with those elicited 
in October 2001.  It was reported that he was experiencing 
recurring intrusive memories of Vietnam combat and recurring 
nightmares.  It was further reported that he was having 
progressive problems coping with the stress of work and 
concentrating on his job.  He was particularly distressed by 
the falling death of a friend at work the previous week.  The 
diagnosis on Axis I was chronic post-traumatic stress 
disorder.  The factors listed on Axis IV included 
"progressive occupational impairment."  The GAF score on 
Axis V was 52.  Sertraline was prescribed.  Sertraline is 
indicated for the treatment of depression.  See Physicians' 
Desk Reference 1854 (47th ed. 1993).  

When examined in the VA mental hygiene clinic on October 10, 
2001, the veteran was found to manifest an anhedonic and 
depressed mood with a depressed affect, but he had no 
suicidal or homicidal ideation or delusions or 
hallucinations.  His associations were coherent, and his 
judgment was intact.  However, in addition to chronic post-
traumatic stress disorder, a "comorbid" chronic depressive 
disorder was diagnosed on Axis I.  An anti-depressant 
medication was restarted, and a GAF score of 45 was assigned 
on Axis V.  The examiner noted that despite continuing 
psychiatric outpatient treatment, the veteran's chronic post-
traumatic stress disorder with comorbid chronic depressive 
disorder was causing social and occupational impairment "and 
progressive unemployability."  Apparently, he had not 
obtained a refill for his sertraline, 100 milligrams nightly, 
following his June 2001 prescription for that medication.  

The examiner further reported that the veteran remained 
depressed in mood, anhedonic, and pessimistic with a sense of 
a foreshortened future.  He was distrustful of others and 
irritable with others with a low tolerance for frustration.  
He was unable to get along with coworkers and supervisors.  
He had an exaggerated startle response, as well as 
hypervigilance, which created the potential for dangerousness 
at work.  He also had recurring intrusive memories and 
nightmares of combat in Vietnam.  However, a mental status 
examination showed that he was alert, had a clear sensorium, 
and was oriented.  

The implication of the examiner's findings on October 10, 
2001, is that the veteran's depression is associated with his 
post-traumatic stress disorder.  In any case, the depression 
probably cannot be disassociated from the service-connected 
psychiatric disorder.  This is problematical, however, 
because the evaluation of service-connected disability is 
normally based on the level of impairment shown after optimum 
therapy is obtained.  See 61 Fed. Reg. 46,720, 46,723 (1996) 
(the evaluation for service-connected respiratory disorders 
based on pulmonary function tests is the value obtained after 
a bronchodilator is administered).  The fact that the veteran 
did not stay on his prescribed medication for depression 
appears to have resulted in some psychiatric decompensation 
by the time he was examined on October 10, 2001.  On the 
other hand, the fact that he did not remain on his anti-
depressant also suggests the underlying severity of his 
psychiatric impairment.  

In these circumstances, the Board will accord the veteran the 
benefit of the doubt and find that his service-connected 
psychiatric symptomatology more nearly approximates the 
criteria necessary for a 70 percent evaluation under 
Diagnostic Code 9411, effective from June 20, 2001, when 
sertraline was initially prescribed and his progressive 
occupational impairment was noted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.  It follows that to that extent, 
the claim must be granted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  

However, prior to June 20, 2001, the disability picture shows 
somewhat less severe psychiatric impairment.  When VA 
examined the veteran in October 1999, the veteran reported 
experiencing intrusive thoughts, primarily when he was alone.  
He had difficulty controlling his temper to the point, it was 
reported, that "he got out a gun and ended up shooting his 
wife in the leg."  However, he described the incident as an 
accident and the examiner said that the veteran was vague and 
evasive when he questioned him about what led him to get the 
gun in the first place.  The examiner further stated that the 
veteran tended to isolate himself and was a loner.  He was 
very "jumpy" and tremulous during the psychiatric 
interview.  He had tremors of his head and neck and of his 
upper extremities and had "fairly poor coping skills."  

However, the GAF score assigned was 60.  The veteran, the 
examiner said, engaged in some meaningful activities and was 
able to work regularly and hold a job.  However, he 
experienced problems with interpersonal relationships and 
anger control.  The veteran also complained of difficulty 
sleeping, frequently awakened throughout the night, and had 
trouble falling back to sleep.  He sometimes took medications 
to assist him in sleeping.  A GAF score of 60 under DSM-IV 
reflects moderate symptoms (for example, a flat affect and 
circumstantial speech, or occasional panic attacks), or 
moderate difficulty in social, occupational or school 
functioning (for example, has few friends or has conflicts 
with peers or co-workers).  

It is also significant that on examination in October 1999, 
the veteran was appropriately dressed for his age and 
climate; his grooming and hygiene were fair.  His attitude 
was pleasant and cooperative, and he was able to interact and 
relate to the examiner during the interview.  In addition, 
although the veteran exhibited a wide range of affective 
responses, they were appropriately related to thought 
content.  Moreover, his thought content did not reveal any 
current suicidal or homicidal ideas.  However, he admitted to 
suicidal thoughts in the past, especially when his stress 
level was high and he had trouble coping with his wife and 
with problems on the job.  The examiner also found that his 
speech was spontaneous with a low, soft tone of voice and his 
conversation was moderate in amount and pertained primarily 
to problems that he was experiencing in daily life and events 
that occurred while he was in Vietnam.  His thinking was goal 
directed, and his associations were tightly linked and 
"ideas related."  However, he had difficulty in placing his 
symptoms in the proper perspective and expressing his 
symptoms to the examiner.  The examiner stated that the 
veteran seemed to be a poor historian and to lack the 
intellectual capacity to clearly explain what he was feeling.  
His judgment, however, was reality based "and realistic for 
present and future goals."  He was able to set priorities 
and make appropriate decisions to common problems of daily 
living.  He seemed capable of managing his financial affairs 
without any assistance.  

The veteran underwent a VA mental health intake assessment in 
July 2000, when he was found to be alert with a clear 
sensorium and to be fully oriented with intact memory 
functions.  However, he was a poor historian with a paucity 
of spontaneous interaction.  His mood and affect were 
anhedonic.  It was reported that he had a history of violent 
temper outbursts and shot his spouse in the leg during an 
argument in 1993.  However, no homicidal ideation was 
described on mental status examination.  Although he had a 
history of recurring general suicidal ideation without intent 
or plan, he had no current suicidal ideation.  However, the 
examiner was of the opinion that he presented a chronic risk 
of suicide due to his long history of post-traumatic stress 
disorder, depression, anxiety, low frustration tolerance, 
irritability, temper outbursts, violent behavior, general 
suicidal ideation, male sex and age.  Mitigating factors 
included motivation for treatment, the absence of substance 
abuse, and the fact that he was occupationally stable.  
Moreover, there were no delusions or hallucinations.  His 
associations were coherent, and his judgment was intact.  His 
speech was fluent.  The examiner noted that the veteran had a 
gross rocking (laterally) tremor of his head and neck that 
the veteran indicated had been present for several years.  
The diagnosis on Axis I was chronic post-traumatic stress 
disorder.  The GAF score on Axis V was 58.  

The Board notes that a GAF score of 45 was assigned on Axis V 
in a report of evaluation by a VA therapist dated December 6, 
2000.  It is notable that depression was included among the 
symptoms of the veteran's post-traumatic stress disorder at 
that time.  He was also said to manifest chronic anxiety, 
intrusive thoughts, social isolation, poor concentration, 
disturbed sleep and survivor guilt.  However, although post-
traumatic stress disorder, which was felt to be severe, was 
diagnosed on Axis I, the veteran's social and industrial 
impairment - the basis of the service-connected evaluation - 
was said to be only moderate.  

The Board concludes after a careful review of the evidence 
that a 50 percent evaluation, but no higher, is warranted for 
the service-connected post-traumatic stress disorder prior to 
June 20, 2001, based on findings and GAF scores that 
predominantly reflect moderate occupational and social 
impairment.  There is no persuasive showing that the 
veteran's symptomatology more nearly approximated the 
criteria for a 70 percent rating at any time before June 20, 
2001.  

Moreover, at no time throughout the prosecution of this claim 
did the veteran's symptomatology equal or more nearly 
approximate the criteria required for a total schedular 
evaluation.  There is no evidence of gross impairment in the 
veteran's thought processes or communication, nor is there 
any evidence of persistent delusions or hallucinations.  
There is no showing of grossly inappropriate behavior, nor is 
there any showing that the veteran is intermittently unable 
to perform activities of daily living, including maintenance 
of minimal personal hygiene.  He has not been found to be 
disoriented as to time or place, nor has he demonstrated loss 
of memory for the names of close relatives, his occupation, 
or his own name.  The indication in his supervisor's 
statement, received in September 2001, that the veteran had 
difficulty remembering co-workers' names does not appear to 
be confirmed on successive psychiatric examinations.  
Similarly, although there is a suggestion in the evidence 
that his exaggerated startle response and hypervigilance are 
potentially dangerous in his current occupation, there is no 
showing that this has been a persistent problem, and his 
supervisor did not mention this specific danger in his 
statement.  Although the veteran's thought content has 
included suicidal and homicidal ideation, this has not 
matured into, or resulted in any intent or plan.  The 
veteran's irritability and anger have been noted, but the 
incident involving the apparent wounding his spouse occurred 
in 1993 and is therefore remote with respect to the current 
level of psychiatric impairment.  It also notable that 
examiners have consistently found the veteran competent for 
VA purposes.  



ORDER

A 70 percent evaluation for post-traumatic stress disorder, 
effective from June 20, 2001, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A 50 percent evaluation for post-traumatic stress disorder, 
effective from January 20, 1999, to June 20, 2001, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

